Citation Nr: 0932742	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 
1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In October 2008, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is associated with the 
claims folder.  

The Board remanded the Veteran's appeal in December 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A back disorder was not manifested during service and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO sent complete notice to the Veteran by letter in 
September 2006.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran an 
examination, provided the Veteran an opportunity to give 
testimony before the Board, and assisted the Veteran in 
obtaining evidence.  

In a July 2009 written brief, the Veteran's representative 
argued that the most recent examination was inadequate and 
requested that the claim be remanded for another examination.  
As will be discussed herein, the Board finds that the 
examination is no inadequate and will proceed to adjudicate 
the claim.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claim at this time.  

Discussion

The Veteran contends that his back disorder is related to 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records (STRs) contain a 
record of a back complaint dated February 1995.  At the time, 
the Veteran sought treatment for upper back pain directly 
below his left shoulder blade.  The Veteran was diagnosed 
with myositis.  Additional service records show complaints 
and treatment for back pain and a diagnosis of rhomboid 
strain.  

Subsequent to discharge from service, the Veteran underwent a 
VA examination in September 1997.  At the time, the Veteran 
complained of low back pain when lifting heavy objects.  The 
Veteran indicated that he has flare-ups, which lasted for 
three days, however, did not currently have any symptoms.  

On physical examination, the Veteran was afforded X-rays 
which did not indicate disc space narrowing, 
spondylolisthesis, or spondylolysis; there were no 
compression fractures.  The Veteran's sacroiliac joints were 
normal.  The examiner concluded that there is no evidence of  
low back pain etiology.  There was no diagnosis of a back 
disorder.  

VA outpatient treatment records dated in August 2004 to July 
2005 demonstrate that the Veteran sought treatment for low 
back pain.  The Veteran noted that the pain radiated down to 
his lateral hips, as well as superiorly up his spine.  In 
September 2004 the Veteran underwent an MRI which showed 
thecal sac compression at multiple levels in the lumbar 
spine.  There was a far left lateral disc herniation at L4-
L5.  VA outpatient treatment records dated in June 2005 to 
July 2005 demonstrate that the Veteran sought treatment for 
his low back condition.  

Private treatment records dated in September 2004 to August 
2005 indicate that the Veteran sought treatment for low back 
pain.  In September 2004, the Veteran reported that he has 
chronic back pain, however, denied any known trauma, as well 
as the cause of his back pain.  The Veteran was prescribed 
pain medication and diagnosed with chronic back pain with L4-
5 herniated disc with L4 nerve root impingement.

The Veteran underwent a private MRI in January 2007.  There 
was L4-L5 disc prosthesis, mild degenerative disc disease at 
L2-L3 and L5-S1 with no focal herniation or spinal stenosis 
indentified.  There was mild bilateral neural foraminal 
narrowing at L5-S1 due to the combined effects of disc 
bulging and facet degeneration.

In October 2008, the Veteran provided testimony before the 
Board regarding his low back condition.  At the time, he 
indicated that there was no immediate injury in service, 
"just a lot of wear, tear, and deterioration."  The Veteran 
stated that upon discharge from service, he was experiencing 
a back problem.  

Subsequent to the Board remand, the Veteran underwent a VA 
examination in January 2009.  At the time, the Veteran 
reported that he injured his back in service due to the heavy 
lifting he was required to perform.  Specifically, the 
Veteran stated that he lifted approximately 300 pounds, which 
caused the onset of his back problems in 1994.  

The Veteran reported that he was diagnosed with degenerative 
disc disease of the lumbar spine subsequent to discharge from 
service.  The Veteran currently complained of chronic low 
back pain with radiation down both legs to his feet and 
occasional flare-ups which lasted for two days.  The Veteran 
reported that he continued to take medication for his back 
condition.  He also indicated that he underwent lumbar disc 
replacement in January 2007.  The Veteran does not use any 
assistive devices nor has he been incapacitated due to his 
back condition.  

On examination, range of motion of the lumbar spine showed 
flexion to 75 degrees with pain; extension to five degrees 
with pain; rotation to 30 degrees bilaterally with pain; and 
lateral flexion to 20 degrees on the right and to 30 degrees 
on the left, both with pain.  On repetitive range of motion, 
there was no loss of range of motion or additional weakness.  
X-rays showed status post L4-5 discectomy with placement of 
intravertebral spacer.  

Following the examination and review of the Veteran's claims 
folder, the examiner diagnosed the Veteran with degenerative 
disc disease of the lumbar spine, post L4-5 discectomy.  The 
examiner indicated that he could not resolve the issue of 
whether the Veteran's back injury occurred in service 
"without resort to mere speculation" as the STR entries 
pertaining to back complaints are "basically" for muscle-
related injuries in-service which were of short duration.  
The examiner noted that there were no x-rays of the lumbar 
spine in those records; thus, the examiner was unable to 
determine if the Veteran's currently diagnosed degenerative 
disc disease began during or after service.    

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a back 
condition.  The Veteran's STRs include back complaints and he 
has complained of low back pain since service and been 
diagnosed with degenerative disc disease.  However, there is 
no competent medical evidence which relates the currently 
diagnosed back condition to service.  The September 1997 VA 
examination conducted shortly after separation from service 
did not include any diagnosis of a back disorder.  The 
January 2009 VA examination was conducted for the specific 
purpose of obtaining such an opinion; however, the examiner 
concluded that he was unable to do so.  

In rendering an opinion as to the etiology of the Veteran's 
degenerative disc disease, the examiner stated that 
documented in-service treatment was for muscle-related 
injuries of short duration and without x-ray studies of the 
lumbar spine contemporaneous to the Veteran's military 
service, he could not assess the relationship between service 
and the Veteran's current back disability without resorting 
to mere speculation.  That opinion amounts to non-evidence 
with regard to whether the Veteran's back disorder is due to 
his service.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (a medical opinion in which the medical professional 
does not opine on a specific question asked by VA is non-
evidence as to that question).  

The non-evidence character of the examiner's opinion does not 
mean that the opinion is inadequate.  See Roberts v. West, 13 
Vet. App. 185, 189 (1999).  A medical opinion is adequate 
when it is based upon consideration of the veteran's prior 
medical history and examination and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the examiner explained his reasoning for not rendering 
an opinion as to the etiology of the Veteran's back 
disability; there were no x-ray studies dating from service.  
This explanation is rational and sufficient.  Service 
connection cannot be granted based on speculation.  38 C.F.R. 
§ 3.102; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Nor is there any reason to obtain another opinion.  
Given that the examiner explained that an opinion as to 
whether the Veteran's back disorder was due to service, 
without the necessary evidence from the time of service, 
would be speculative, another opinion that purported to 
answer the nexus question in that absence of such evidence 
would be speculative at best. 

Without a competent medical evidence linking the Veteran's 
current disability to his service, there is no basis for 
granting service connection.  While the Veteran is competent 
to describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the aforementioned, the Board concludes that 
service connection for a back disorder be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).    


ORDER

Service connection for a back disorder is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


